DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Wegelin et al. (20120245729). In regard to claim 1, Wegelin fails to teach or suggest a focused energy signal receiver; a reflector for reflecting at least a portion of a focused energy signal back to a transmission source; a converter for converting at least a portion of the focused energy signal into an output voltage; charge control circuitry; and one or more energy storage devices; wherein the charge control circuitry monitors the output voltage of the converter; wherein if the output voltage of the converter is above a threshold, the one or more energy storage devices receive a charging current; wherein the charging current is limited to maintain at least the threshold output voltage while charging the one or more energy storage devices. In regard to claim 9, Wegelin fails to teach or suggest a method of charging a plurality of soap or sanitizer dispensers comprising: transmitting a plurality of focused power signals into an area using a transmitter; receiving, by the transmitter, one or more signals reflected back from a plurality of soap or sanitizer dispensers; determining one or more charge priorities for the plurality of soap or sanitizer dispensers; and charging the plurality of dispensers in a selected order as a function of the one or more charge priorities. In regard to claim 16, Wegelin fails to teach or suggest a focused energy signal receiver; the focused energy signal receiver having a reflector for reflecting at least a portion of the focused energy signal back to a transmission source; and23 4875-7859-5844, v.133298.06651 - P19-10376-US-CNTa converter for converting at least a portion of the focused energy signal into an output voltage; charge control circuitry; one or more energy storage devices wherein the charge control circuitry monitors the output voltage of the converter; wherein if the output voltage of the converter is above a threshold, the one or more storage devices receive a charging current; and a motor for causing the product to be dispensed; wherein the motor receives power from the one or more storage devices to dispense the product; and a transmitter for transmitting a plurality of signals to the plurality of dispensers; wherein the transmitter is configured to transmit focused energy signals to at least one of the plurality of dispensers, wherein the focused energy signal is a signal that is increased in intensity by at least a portion of the signal being bounced back and forth between the transmitter and the focused energy signal receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754